Citation Nr: 9916300	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-46 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for seizure disorder.  

2.  Entitlement to an initial compensable evaluation for 
chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1976 to June 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a  December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, granted service connection for 
chronic headaches and evaluated the disability as non-
compensably disabling and also granted service connection for 
seizure disorder and assigned a 10 percent evaluation.  The 
veteran perfected appeals of the initial disability 
evaluations assigned for the two disabilities.  

In April 1988 the Board remanded the case to the RO for 
further development and adjudicative actions.  

The issue of entitlement to an initial compensable evaluation 
for chronic headaches is addressed in the remand portion of 
this decision.  


FINDING OF FACT

The veteran has not had a seizure since 1995.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for seizure disorder, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8910 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of a September 1994 report of a Medical Board shows 
that in January 1993, the veteran was injured when he struck 
a wall while playing racquetball.  He did not loose 
consciousness but was disoriented for a few minutes 
afterward.  At that time he was diagnosed with near syncopal 
episode.  Subsequent to the accident, the veteran experienced 
episodes described as a dissociation from his immediate 
surroundings.  These episodes were frequently associated with 
or preceded by bifrontal headaches, sinus and nasal 
congestion.  

The veteran also reported periods of visual hallucinations at 
least twice per week which consisted of visualizing scenes 
from his past to such a degree of reality that he believed he 
was witnessing the actual event.  He was told by a physician 
at the National Naval Medical Center that he was 
hyperventilating.  A civilian neurologist believed he had 
temporal lobe seizure disorder and started the veteran on 
Depakote.  A second civilian neurologist agreed with the 
diagnosis of temporal lobe seizure disorder but disagreed 
with the necessity of prescribing the Depakote.  

The veteran was hospitalized and a 24 hour 
electroencephalogram (EEG) was conducted.  Left temporal 
rhythmic discharges which started in the theta frequency 
without evidence of spread were observed on two occasions 
when the veteran reported he was "zoning out."  This was 
suspicious of left temporal (hippocampal) seizure activity.  
It was noted that the veteran did not have a history 
significant for head or neck trauma.  At no time had he lost 
consciousness and no seizure activity, tongue biting or 
incontinence was observed.  The pertinent diagnosis included 
on the Medical Board report was idiopathic seizure disorder.  
A Physical Evaluation Board found that the veteran was unfit 
for duty as a result of the idiopathic seizure disorder and 
also for chronic headaches.  

On the Report of Medical History portion of the discharge 
examination which was conducted in January 1995, temporal 
lobe seizure disorder was included as a diagnosis.  

A VA general medical examination was conducted in August 
1995.  The veteran reported that he had been diagnosed with 
epilepsy while in the military.  He complained of 
experiencing "peculiar spells" at least once per day in 
which he felt he lost awareness and attention span.  The 
episodes lasted from one half to five minutes.  He had not 
had any overt seizures.  He had not lost consciousness.  The 
pertinent diagnosis was past diagnosis of epilepsy.  

The veteran was hospitalized at a VA facility for observation 
overnight in June 1998.  He reported that he had partial 
seizures without loss of consciousness or complex 
tonic/clonic movements.  He had several "out of body 
experiences" with visual auras and upper extremity 
parathesias preceding the changed consciousness seizures.  
The last seizure was reported to be one week prior to 
hospitalization.  

It was noted that the veteran had not had a seizure since 
1995.  He had episodes of "possible" auras which were 
described as nervousness, lasting a few seconds to several 
minutes every other day.  He was prescribed Valproic acid at 
a sub-therapeutic level.  Magnetic Resonance Imaging (MRI) 
revealed no significant intra-cranial abnormalities.  The 
examiner opined that the veteran did not have loss of 
consciousness.  He did not have generalized seizures and had 
"minimum" effects from the above described symptomatology.  
The veteran could work with the above described 
symptomatology.  

The report of a June 1998 EEG is of record.  It was noted 
that the veteran complained of questionable partial seizures 
since 1993.  The seizures were described as episodes of 
confusion and disorientation for a few minutes.  There was no 
jerking of the extremities, tonoclonic activity, loss of 
consciousness or tongue biting during the episodes.  No 
incontinence was present and there was no history of head 
trauma.  The seizures occurred twice per week until the 
veteran was started on Depakote.  

The impression from the EEG was normal EEG through stage II 
of sleep.  It was noted that a normal EEG did not exclude the 
presence of a seizure disorder and clinical correlation was 
recommended.  

A form submitted by the veteran in May 1998 shows that he had 
been going to the VAMC Gainesville for prescription refills 
and blood work.  A separate note associated with the claims 
file shows that there were no clinical notes or admission 
records for the veteran at the facility.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected seizure disorder is evaluated 
under the provisions of Diagnostic Code 8910, pertaining to 
epilepsy, grand mal, which is rated under the general rating 
formula for major seizures.  The regulations provide that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a 100 percent rating is warranted 
where the disorder is manifested by an average of at least 1 
major seizure per month over the last year.  Where there is 
an average of at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly, an 80 
percent rating is for assignment.  Where the evidence shows 
an average of at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per week, a 60 percent 
evaluation is assigned.  Epilepsy manifested by at least 1 
major seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly, is evaluated 
as 40 percent disabling.  Evidence of at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months, is required for a 20 percent evaluation.  
A confirmed diagnosis of epilepsy with a history of seizures, 
is evaluated as 10 percent disabling.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  This rating will 
not be combined with any other rating for epilepsy.  Note 
(2):  In the presence of major and minor seizures, rating is 
based on the predominating type.  No distinction is made 
between diurnal and nocturnal major seizures.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

Where there is a question as to which of two evaluations 
shall bee applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

The Board finds an increased rating is not warranted upon 
application of the rating criteria under Diagnostic Code 
8910.  It was noted on the June 1998 hospitalization report 
that the veteran had not had a seizure since 1995.  The 
veteran did not experience generalized seizures.  He had 
episodes of "possible" auras which were described as 
nervousness.  These episodes occurred every other day.  

The Board finds, however, that the episodes described by the 
veteran do not meet the criteria for a minor seizure.  The 
veteran did not report experiencing a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head or 
sudden loss of postural control.  This symptomatology the 
veteran experienced was described as episodes and not as 
seizures.  

The examiner further found that any effects from the symptoms 
the veteran reported were minimal.  The June 1998 EEG report 
noted a history of "questionable" partial seizures.

Where the determinative issue involves a medical 
determination, competent medical evidence is required.  
However, lay assertions of symptomatology or injury may 
suffice where the determinative issue is not medical in 
nature.  See Harvey, 6 Vet. App. at 393; see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  The Board finds the veteran is competent to 
report on the nature and frequency of the symptomatology he 
experiences.  However, he is not competent to diagnose the 
symptomatology he experiences as either a major or minor type 
seizure.  

There is no competent evidence of record showing that the 
veteran experienced at least one major seizure in the last 
two years or at least two minor seizures in the last six 
months.  The only evidence of record demonstrating such 
symptomatology is the veteran's own history and his 
interpretation of his symptoms.  As stated above, the veteran 
is competent to report on the symptomatology he experiences 
but is not competent to diagnosis what that symptomatology 
represents.  

For the reasons previously stated, the Board finds that the 
veteran's seizure disorder disability is not impaired to a 
degree to warrant a higher evaluation than the current 10 
percent evaluation with application of all pertinent 
governing criteria.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's seizure disorder, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that a staged rating is not 
appropriate.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected seizure disorder.  38 C.F.R. § 4.7.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for seizure disorder, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial compensable 
evaluation for his service-connected headaches.  

The Board notes that the issue on appeal was originally 
before the Board in April 1998 at which time the RO was 
ordered to have the veteran hospitalized for a period of 
observation for his service-connected disabilities.  The 
hospitalization was, in pertinent part, for the purpose of 
determining the nature, extent and frequency of the veteran's 
headaches.  The Board notes on the report of hospitalization 
conducted in June 1998, the examiner found that the veteran 
had chronic headaches which were not associated with nausea, 
vomiting, or severe photophobia.  However, the examiner did 
not include any findings on the frequency of the chronic 
headaches.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 191);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to an initial compensable evaluation for 
headaches pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for an initial 
compensable evaluation for headaches.  After 
obtaining any necessary authorization, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain any current, 
outstanding VA treatment records.  

2.  The veteran should be accorded a VA 
neurology examination by a physician who 
has not examined the veteran, if 
possible, to determine the nature and 
extent of his service-connected 
headaches.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to 
be present.  Any tests deemed necessary 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is specifically requested to 
inquire as to the frequency and severity 
of the veteran's service-connected 
headaches.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to the examination and 
the examination report must be annotated 
to that effect.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in additional to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
headaches.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

